DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 7 – 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 1 recites “at least one fuel-heating device (19) positioned in contact with the fuel in a fuel rail”, whereas claim 7 (of the set of 7 and 8) recites, “calculating a temperature of the fuel (Tcm) upstream of the fuel heating device based on a temperature of another fluid of the combustion engine”, and claim 9 recites, “calculating an anticipated power (Paq) necessary to be used in the at least one fuel-heating device (3) so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device (3) is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the variation in the flow rate corresponding to a variation in a speed of the combustion engine”, each of these limitations being absent from the other inventions (e.g. the respective independent claims).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 7 – 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to because they are missing substantial detail; in particular, figs. 2 and 3. Applicant is asked to return the text labels that were previously provided in the various boxes of these figures (i.e. in the drawings filed 11/21/19) or the like, but to ensure that they are sharp and easy to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010-38024 A) (translation provided 9/17/20) [in view of Stockner et al. (US 2013/0306029)] in view of Costa (US 8,936,010).
In re claim 1, Suzuki discloses a method of control of fuel temperature injected in a combustion engine having a fuel [0001], the combustion engine comprising:
an engine control unit (fig 1: 22) in the combustion engine, 
at least one fuel-heating device (19) positioned in contact with the fuel near
at least one fuel-heating control unit connected by means of at least one data connection to the engine control unit ([0023]: “the heater control circuit for controlling the heater 19 may be provided separately”), the at least one fuel-heating control unit electrically connected to the at least one fuel-heating device (apparent), where the at least one fuel-heating control unit controls the operation of the at least one fuel-heating device (apparent);
It is apparent that the two control units are connected by means of at least one data connection, as it is conventional for subsystem control units to communicate with a main control unit. Additionally, Suzuki discloses coordination of various aspects such as setting the target fuel temperature as a function of fuel pressure and alcohol concentration [0027]. However, insofar as it may not be explicitly stated, it would have been obvious to connect the control units with a data connection, as it is a known technique at least to coordinate various engine functions. 
the method comprising the successive steps of: 
measuring the temperature of the fuel (Tc) downstream of the at least one fuel-heating device (via 21);
reading a target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0027]:
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0024];
calculating the power (Paq) necessary to be used in the at least one fuel-heating device; applying the calculated power (Paq) to the at least one fuel-heating device, the application of the calculated power (Paq) controlled by the at least one fuel-heating control unit [0013];
At least in stating, “The amount of heat per unit time given from the fuel heating means to the fuel changes according to the operating state of the fuel heating means (for example, supplied power)...”, Suzuki suggests that the power supplied to the heater is variable, which further suggests that an appropriate power supply for a given condition is calculated and then applied. However, insofar as this is not explicitly stated, it would have been obvious to control the heater with a calculated power as this is a known technique for providing appropriate heating; for example, see Stockner [0047].
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) [0024].
It is apparent that the process of Suzuki is continuously/repeatedly performed in order to achieve the target temperature. Additionally, the strategy of continuously/repeatedly monitoring and adjusting associated parameters in order to achieve a target condition is well known and thus would have been obvious to apply in the system of Suzuki.
Suzuki lacks:
wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail.
However, in the present context, the location of the fuel heating device in Suzuki (i.e. in the fuel delivery pipe upstream of the fuel rail) is not significantly different from the fuel rail itself. To be clear, it would appear that the device of Suzuki would perform substantially the same if the heating device were moved to the fuel rail. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Moreover, it is known to place such fuel heating devices in the fuel rail. For example, see Costa (abstract; fig 2: 1, 8). 
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Suzuki by providing wherein the at least one fuel-heating device is positioned in the fuel rail (such that it is in contact with fuel in the fuel rail), as is known and evidenced by Costa, as it is a known technique at least for space-saving and ease of assembly, and thus is within the capability of one having ordinary skill.
In re claim 2, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is greater than the target temperature of the fuel [0024]. 
In re claim 3, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is equal to the target temperature of the fuel [0024].
In re claims 4 and 5, it is apparent that at least one of the following must be true of the system of Suzuki:
(claim 4) wherein the temperature of the fuel is processed by the engine control unit. 
(claim 5) wherein the temperature of the fuel is processed via the at least one fuel-heating control unit. 
Anyway, it would have been at least obvious to try to provide either feature at least since they represent a small number of finite options with predictable results. For example, the temperature processing may be done by the engine control unit so as to be able to incorporate other relevant parameter values available to the engine control unit; or the temperature processing may be done by the heating control unit so as to be able to compartmentalize this feature for ease of integration of the unit.
In re claim 6, regarding the limitation, “wherein the method further comprises calculating an anticipated power for the heating of the fuel”, Stockner discloses wherein the calculation includes determining an “expected heating power” [0047].

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747